Citation Nr: 0405268	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  93-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for a chronic 
disability manifested by blackouts.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to March 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 decision by the RO in St. 
Petersburg, Florida which denied service connection for 
hypertension, a heart murmur, and blackouts.  The Board 
remanded these claims in April 1995, February 1998 and 
December 1998.  In a January 2000 decision, the Board denied 
service connection for hypertension, a heart murmur and 
blackouts.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2001 
motion to the Court, the appellee (the VA Secretary) 
requested that the Board decision be vacated and the issues 
remanded in light of the Veterans Claims Assistance Act of 
2000 (VCAA).  In an January 2001 Court order, the motion was 
granted, the Board's January 2000 decision was vacated, and 
the issues were remanded.  The case was subsequently returned 
to the Board.  In a March 2003 decision, the Board denied 
service connection for hypertension, heart murmur and 
blackouts.
 
The veteran again appealed to the Court.  In an August 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issues remanded, in light of the holding in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  In an August 2003 Court order, the 
joint motion was granted, the Board's March 2003 decision was 
vacated, and the issues were remanded.  The case was 
subsequently returned to the Board.  


FINDINGS OF FACT

1.  The veteran's hypertension is not of service origin.

2.  The veteran's heart murmur was present at the time of his 
entry into active duty. 


3.  The preservice heart murmur did not increase in severity 
beyond natural progression during service.

4.  A chronic disability manifested by blackouts is not of 
service origin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The preservice heart murmur was not aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).

3.  A chronic disability manifested by blackouts was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed the VCAA into law.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United States Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this case the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case.  In a letter dated in December 1992 the RO informed the 
veteran of what evidence was needed to establish his claims.  
He was further informed that the VA would obtain this 
evidence provided the veteran completed the appropriate 
release of information forms.  In September 2002, the veteran 
was notified of the VCAA, and of VA's duty to assist him by 
obtaining evidence from various sources and to obtain a 
medical opinion if an examination or opinion is necessary.  
The RO also notified the veteran of his responsibility to 
help the RO obtain all evidence necessary to support the 
claim by informing the RO of relevant medical records not 
already obtained.  The record shows that all available 
pertinent evidence has been obtained.  The service medical 
records have not been furnished by the appropriate service 
depart and presumably were destroyed in a fire.  The RO has 
made unsuccessful attempts to find alternative sources.  The 
Board finds that additional development in this area would 
not result in obtaining any additional pertinent evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

In the August 2003 joint motion, the parties stated that the 
Board's March 2003 decision should be vacated solely based on 
the holding in Disabled Am. Veterans, supra, because the 
Board's September 2002 letter advised the veteran that he had 
30 days to provide additional information and evidence.  

In December 2003, the President signed into law the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003), which was made retroactive to the date of 
enactment of the VCAA, November 9, 2000.  Section 701 of this 
law amended 38 U.S.C.A. § 5103(b) to provide that nothing in 
38 U.S.C.A. § 5103(b)(1) shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the period referred to in that subsection.  
Pub. L. No. 108-183, 117 Stat. 2670 (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)).  In light of this 
recent statutory change, the Board finds that its September 
2002 letter was proper. 

The record shows that the RO adjudicated the veteran's claim 
prior to the veteran being notified of the VCAA which is in 
violation of the Peligrini case and the September 2002 VCAA 
notice letter does not contain the fourth element as set 
forth in the Pelegrini case.  However, the Board finds that 
in the instant case the veteran has not been prejudiced by 
these defects.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence since 
notified in September 2002.  As previously indicated all 
available evidence has been obtained.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran contends, in essence, that his hypertension, 
heart murmur and syncopal episodes were incurred and/or 
aggravated during his period of active service.  According to 
his statements of record, his heart murmur was first detected 
during a high school physical examination.  This condition 
was asymptomatic, however, and he participated in high school 
football without any problems.  He denied any pre-service 
symptomatology of hypertension or syncopal episodes.  Rather, 
he has stated that he first manifested headaches and 
blackouts during his overseas service in Korea.  He also 
stated that some high blood pressure readings had been 
recorded in service, and that he underwent his discharge 
examination in Japan at which time he was advised to undergo 
further examination when he returned stateside due to his 
heart murmur.  He stated that he did not, however, seek 
another examination prior to his discharge from service.

The veteran further asserts that, following his discharge 
from service, he continued to experience headaches and 
blackouts.  He stated that he recalled being informed by a 
doctor that his headaches and blackouts stemmed from high 
blood pressure and hypertension.  That doctor is now deceased 
and his treatment records were not available.  He couldn't 
remember his specific dates of treatment, but he recalled 
that he received that treatment within several years after 
his discharge from service.  He did indicate that he did not 
receive any treatment in 1959.

As previously indicated the service medical records are 
unavailable and presumed to have been destroyed in the 1973 
fire at the National Personnel Records Center in St. Louis.  
Attempts to find alternative sources of service information 
have been unsuccessful.  The Court has held that the Board's 
obligation to explain its findings and conclusions and the 
benefit of the doubt doctrine is heightened where the service 
medical records are presumed destroyed.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

The first medical records after discharge from service 
pertain to private treatment for prostatitis in September 
1966.  These records include no recording of blood pressure 
readings or other pertinent findings referable to the 
appellant's claims on appeal.  A December 1971 private record 
concerning treatment for perianal abscess with fistula 
recorded a blood pressure reading of 142/88.  Physical 
examination of the heart at that time noted findings of 
normal size, shape and position, and no arrhythmia, murmurs.  
The appellant gave a history of no serious illnesses.

Private medical records show that the veteran was seen in 
October 1972 after a vehicular accident in which he was 
thrown forward and struck his chest on the steering wheel.  
He subsequently had some pain along the right side.  During 
examination there was diffuse tenderness over the lower part 
of the right hemithorax.  

Private medical records show that the veteran was seen 
several times in April 1973.  The report of the first visit 
shows that his blood pressure was recorded as 190/110.  The 
report of an EKG that day shows an interpretation of probable 
left ventricular hypertrophy.  He was seen the following day 
that month with complaints of pain in the anterior chest.  At 
that time the blood pressure was recorded as 160/104.  

Later in April 1973 he reported anterior chest pain beginning 
four days before.  He also complained of frontal headaches of 
4-6 months' duration.  The veteran reported having no 
knowledge of prior hypertension.  At that time the blood 
pressure was recorded as 160/110.  After examination the 
impression was that the complaints were most likely gastric 
or possibly pancreatitis, and not cardiovascular in spite of 
the chest pressure, systolic murmur, hypertension and an 
abnormal EKG.  

When seen two days later in April 1973, the veteran reported 
that a heart murmur which was first mentioned to him at the 
age of 15 when he had a physical examination in high school.  
The April 1973 report notes that the veteran was apparently 
admitted to the service without any difficulty, but at the 
time of his discharge, something was said about heart murmur, 
and that he should have another physical examination in the 
States.  The report notes that the veteran's original 
discharge physical was done in Japan, and that since that 
time there was no mention of heart murmur.  The report notes 
that examination showed at least a grade II systolic murmur 
along the left sternal border, and no diastolic murmurs.  EKG 
was essentially unchanged.  The impression was that there was 
a strong possibility that there may be a congenital heart 
disease with a possible ventricular septal defect.  The 
report of an EKG later in April 1973 shows an interpretation 
of early left ventricular hypertrophy.  

When seen in July 1973, the veteran reported no further chest 
pain or cardiovascular symptoms since the previous April.  
Physical examination findings included that the murmur was 
the same and EKG was essentially unchanged.  When seen in 
September 1973, the veteran reported a history that he had 
been able to carry on well in terms of athletics and was in 
the military with no particular distress as far as his heart 
was concerned.  Murmur had been known for some years and had 
not been particularly bothersome.  The diagnostic impressions 
at time included (1) heart murmur which may be congenital 
ventricular septal defect or might possibly be an innocent 
pulmonic murmur.  The examiner did not feel, however, that it 
was hemodynamically significant and (2) situational anxious 
and depressive reaction, probably manifesting itself as 
tension headaches and functional gastrointestinal problems.  
Subsequent records showed continued treatment for 
hypertension

He was treated for headaches in October 1973 and July 1974.  
A July 1974 private medical statement notes a history of 
headaches which started about two to three years earlier.  
When seen in a follow-up visit in August 1974, 
electroencephalogram (EEG) study and brain scans were 
interpreted as normal.  Blood pressure was recorded as 
130/90.

Private medical records include the discharge summary for 
hospitalization in October 1974.  That report shows that the 
veteran was admitted to the CCU with complaints of weakness, 
light-headedness and pressure type pain in the chest.  It was 
noted that the veteran had been followed for several years 
for hypertension and hypertensive cardiovascular disease 
(HCVD).  On examination blood pressure was 110/80 and the 
veteran had a Grade II/VI left sternal border ejection 
systolic murmur, otherwise examination was unremarkable.  
During hospitalization there was no further chest pain and 
blood pressure stabilized.  The treating physician felt that 
the symptoms had not been due to myocardial disease.  The 
final diagnosis was hypertensive cardiovascular disease (left 
ventricular hypertrophy - Class 2B); and essential 
hypertension.

A private treatment report of April 1976 contains an 
impression of lightheadedness probably due to postural 
hypotension secondary to drug therapy; history of essential 
hypertension; and heart murmur, probably innocent pulmonic 
murmur although asymptomatic ventricular septal defect could 
not entirely be excluded.

VA clinical records between 1991 and 1993 show treatment for 
hypertension and complaints of syncope.  An echocardiogram in 
February 1991 revealed findings of increased systolic 
thickness of the left ventricle in a concentric fashion. The 
impression included left ventricular concentric hypertrophy 
with preserved left ventricular systolic performance at rest.  
In April 1991, the appellant presented with complaint of 
syncope.  At that time, he reported a history of hypertension 
since early 1970's and that he fainted at that time and did 
not convulse.  An August 1991 EEG was interpreted as normal.  
In November 1992, he reported recurrent bouts with passing 
out and problems with his heart while in service.  In July 
1993, he was treated for a cerebrovascular accident.

On VA general medical examination in February 1994, the 
veteran reported that he had had some elevated blood pressure 
readings prior to 1970, but that he did not receive treatment 
for it until 1970.  He reported having episodes of syncope 
with loss of consciousness and elevated blood pressure for 
the past 20 years or more.  He denied any episodes of tonic 
or clonic seizures.  The examiner commented that the 
appellant's syncopal episodes resulted from decreased oxygen 
or blood flow to his brain which caused seizures, but that 
however, the absence of the convulsions indicated a possible 
diagnosis of Stokes Adams syndrome.  The report noted that 
recent computerized tomography (CAT) scan studies revealed 
evidence of small vessel infarct secondary to ischemic 
changes consistent with those found on physical examination.  
The impression was of arteriosclerotic cardiovascular 
disease, essential hypertension and residual cardiovascular 
accident (CVA) with right hemiparesis.

On VA hypertension examination in May 1995, the appellant 
reported having a dim recollection of having been told of 
elevated blood pressure during service.  He reported that he 
did not, however, take medication for his condition until 
beginning treatment with the Palm Beach Medical Group 
sometime in 1960.  On examination the examiner noted findings 
of a grade 2 systolic murmur, probably due to aortic 
stenosis, and essential hypertension.  

The report of a May 1995 VA diseases of the heart examination 
noted a negative history of rheumatic fever.  Physical 
examination revealed a grade 1 to 2 over 6 systolic murmur.

The report of a VA hypertension examination in May 1996 shows 
that the veteran reported a history of occasional dizzy 
spells which warranted sick call visits during service.  He 
also reported that he had had occasional high blood pressure 
readings in service but no medication was prescribed.  He was 
first prescribed blood pressure medication by a family 
physician several years after service.  After examination the 
diagnoses included (1) essential hypertension, (2) 
hypertensive vascular disease with probable atrial 
fibrillation and embolic cardiovascular accident in 1993, and 
(3) history of acute myocardial infarction 1988 for bilateral 
small reducible

The report of a VA examination for diseases/injuries of the 
brain in October 1996 shows that the veteran reported that he 
had high blood pressure readings in service and that a 
cardiac murmur was found prior to his discharge.  The 
examiner noted that the earliest medical records available 
dated back to the early 1970's when it was mentioned that the 
veteran had high blood pressure, and revealed a heart murmur 
and fluctuant high blood pressures due to poor control and 
compliance.  The report noted that the veteran had a right 
cerebrovascular accident in 1993 that was embolic.  At that 
time, he had a normal Holter monitor but an abnormal CT scan 
which revealed right parietal infarct and questionable left-
sided lacunar infarct. A subsequent dobutamine stress digital 
echocardiogram found clinically significant and moderate 
hypertensive heart disease and a focal nodule present on the 
aortic valve.  There was no inducible myocardia ischemia, but 
there was mild pulmonary hypertension.  

The examiner opined that the appellant's hypertension could 
not be dated back to service because there were no records 
available, and that the heart murmur was secondary to the 
focal nodule in the aortic valve and not because of the 
hypertension, and not because of the veteran's paroxysmal 
atrial fibrillation.  The examiner opined that the 
hypertension was essential, and that the stroke was secondary 
to the hypertension and was an embolic episode but not due to 
atrial fibrillation.    

The examiner noted that while the appellant may have 
manifested elevated blood pressure readings during service, 
such readings may have resulted from a variety of situational 
factors (i.e., being upset, tired or under the influence of 
alcohol).  The examiner opined that the hypertension could 
not have been aggravated by the veteran's military service, 
noting that his high blood pressure was not persistent while 
in service, otherwise, it would have been treated in service.  
The examiner noted also, that the cardiac and neurological 
events occurred in 1974 and 1991, respectively, way far 
beyond release from active service in 1957.  The examiner 
further opined that the veteran's heart murmur was due to a 
focal nodule in the aortic valve and not because of 
hypertension or atrial fibrillation. The stroke was an 
embolic episode due to his essential hypertension but not due 
to his atrial fibrillation.

A VA cardiology consultation opinion, dated in November 1996, 
contains an impression of paroxysmal atrial fibrillation, 
focal nodule on the aorta valve, moderate and significant 
hypertensive disease and left cardiovascular accident in 
1993.  The examiner opined that the aortic valve did not 
cause atrial fibrillation. However, the examiner believed 
that the nodule was due to old healed endocarditis which 
could easily cause the embolic stroke in 1993.  The origin of 
the nodule or the hypertension could not be medically dated, 
although the stress echo clearly showed hypertension to be 
chronic in nature.

Lay statements of record from family members, friends and co-
workers attest that the appellant had symptoms of syncopal 
episodes and headaches following his return from service.  
His mother recalled that he was prescribed medications for 
hypertension since 1960.  His wife, who had known him since 
1960, also remembered his treatment received from a physician 
in the 1960's for headaches and blackouts.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease or a brain thrombosis 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The veteran is competent to report his symptoms and injuries.  
However, neither he nor the authors of provided lay 
statements are shown to have the medical training or 
expertise necessary to render medical findings or opinions.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Hypertension

The appellant contends that his hypertension was first 
manifested by high blood pressure readings during service.  
He does not allege that he was treated or diagnosed with 
hypertension during service.  Although his service medical 
records are unavailable, the Board presumes the truthfulness 
of his claimed symptoms during service.  King v. Brown, 5 
Vet. App. 19, at 21 (1993).


The available medical records first document a blood pressure 
reading of 142/88 in 1971 which is within normal limits.  At 
that time, there was no diagnosis of hypertension noted.  He 
was first diagnosed with hypertension in 1973.  At that time 
he reported a history of having "no knowledge of prior 
hypertension."  This is more than 15 years after service.

A VA examiner in November 1996 was unable to date the onset 
of the hypertension.  However, a VA examiner in October 1996 
noted that the veteran's claimed manifestations of occasional 
high blood pressure readings in service may have resulted 
from a variety of situational factors unrelated to a 
diagnosis of hypertension.  That examiner concluded that the 
appellant's hypertension was essential, meaning occurring 
without discoverable organic cause, and could not have been 
aggravated by the veteran's service, noting that high blood 
pressure was not persistent in service, otherwise, it would 
have been treated then.

There is no opinion or other competent medical evidence that 
essential hypertension was first manifested during service, 
or within a year from his discharge from service, or is 
otherwise linked to service.  Accordingly, it is the judgment 
of the Board that the preponderance of the evidence is 
against the appellant's claim.

Heart murmur

As indicated above, the appellant admits that his heart 
murmur had been detected prior to his entrance into active 
service.  He reports that, at the time of his discharge from 
service, he was advised to undergo an examination due to his 
heart murmur.  Although his service medical records are 
unavailable, the Board presumes the truthfulness of his 
claimed symptoms during service.  King, supra.  Accordingly, 
the Board finds that a heart murmur was present at the time 
of his entry into active duty.  Therefore, the issue before 
the Board is whether the preservice heart murmur was 
aggravated by active duty.

In this regard the veteran has indicated that he did not 
receive any treatment for his murmur during service.  He 
indicated that it was again detected at the time of the 
separation examination and he was advised to have another 
examination.  These statements on their own do not indicate 
that the murmur became symptomatic during service.  In fact, 
the appellant has indicated that his heart murmur had been 
asymptomatic throughout high school and active service.  
Additionally when examined in December 1971 there was no 
evidence of a heart murmur.  The first post service clinical 
evidence of a murmur was in 1973, more than 15 years after 
service.  At that time a grade II systolic murmur was 
diagnosed. 

The evidence of record does not show that the preservice 
heart murmur underwent a chronic increase in severity during 
his period of active duty.  Accordingly, the Board finds that 
the preponderance of the evidence is against his claim.

Chronic Disability Manifested by Blackouts

The appellant maintains that he first manifested blackouts 
during his period of active service.  Although his service 
medical records are unavailable, the Board presumes the 
truthfulness of his claimed symptoms during service. King, 
supra.  He also claims continuity of symptomatology following 
service.  

The first medical evidence of any disorder manifested by 
blackouts was in October 1974 at which time he was 
hospitalized for weakness, light-headedness and pressure type 
pain in the chest with a discharge diagnosis of hypertensive 
cardiovascular disease (left ventricular hypertrophy - Class 
2B); and essential hypertension.  This is more than 17 years 
following service.  In April 1976 the impression was 
lightheadedness was probably due to postural hypotension 
secondary to drug therapy.  The post service medical evidence 
indicates that the blackouts may be associated with 
hypertension and/or a cerebrovascular accident which occurred 
many years after service.  Also in July 1974 he gave a 
history of headaches which started about two to three years 
earlier, again many years after service.  

There is no medical evidence which relates any current 
syncopal episodes to the veteran's reported in-service 
blackouts or any underlying disorder to his period of active 
duty. Also, there is no medical evidence of any underlying 
disorder shown within a year following service.  As such, the 
Board concludes that the reported blackouts manifested during 
service were acute and transitory in nature and did not 
represent the onset of chronic disorder manifested by 
syncopal disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against his claim.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart murmur is 
denied.

Entitlement to service connection for a chronic disability 
manifested by blackouts is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



